Citation Nr: 1404570	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for eczema.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing testimony is associated with the claims file.  In August 2013, the Board wrote to the Veteran offering her the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received the same month, the Veteran elected to waive her right to another hearing, and requested that the Board consider her case on the evidence of record.  The 2011 hearing testimony has been reviewed by the undersigned.

In September 2013, the Board remanded this matter for further evidentiary and procedural development.  Unfortunately, not all development requested was accomplished, thereby necessitating another remand.  When the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein it held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In this case, Veteran has contended that her service-connected disability markedly interferes with her ability to maintain and obtain employment.  Indeed, as discussed below, she avers that she retired early due to her service-connected eczema.  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected eczema, rather than as a separate claim, and has been added as an issue on appeal on the title page of this decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board noted the Veteran's contentions that she was strongly encouraged to retire from her work for the United States Postal Service (USPS) on account of the skin condition which was visible on her hands, and that she, in fact, retired three years earlier than she had planned.  The Board requested that the RO/AMC obtain employment records to verify this contention.  The AMC issued a Supplemental Statement of the Case (SSOC) in December 2013, and, several days later, sent a letter to the USPS requesting medical records rather than employment records.  Employment records are not of record.  In any event, there is no indication in the claims file as to whether a response from the USPS was ever received.  

Therefore, the Board finds that another remand is necessary to attempt to obtain the Veteran's employment records.  In this regard, in order to expedite her case, it is recommended that the Veteran herself obtain and submit these records (both employment records and any medical records associated with those records).

Next, the Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extra-schedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director of the VA Compensation and Pension Service.  Id.

The evidence of record shows that the Veteran's eczema presents an exceptional or unusual disability picture in light of her contentions that she had to retire early due to her service-connected eczema.  The Board finds that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for eczema have been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2013).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


1.  After obtaining authorization from the Veteran (if necessary), the RO/AMC should request records from the Veteran's former employer (USPS) reflecting the circumstances of her retirement, and any records documenting her lost time from work due to eczema.  All requests and responses should be fully documented in the claims file (again, in this regard, in order to expedite her case, it is recommended that the Veteran herself obtain and submit these records and all other records that would support her claim from the USPS and all other sources and then inform the RO/AMC that all records have been submitted).  

2.  After the development requested above has been completed to the extent possible, the RO should refer the case to the Director of the VA Compensation and Pension Service for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for eczema in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director of Compensation and Pension is requested to provide adequate reasons and bases for any decision.

3.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

4.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issues of entitlement to an increased rating for eczema and to a TDIU.  If any benefit sought is not granted, furnish the Veteran and her representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



